Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 1 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 2 of 44




                                  Page 2 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 3 of 44




                                  Page 3 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 4 of 44




                                  Page 4 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 5 of 44




                                  Page 5 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 6 of 44




                                  Page 6 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 7 of 44




                                  Page 7 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 8 of 44




                                  Page 8 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 9 of 44




                                  Page 9 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 10 of 44




                                  Page 10 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 11 of 44




                                  Page 11 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 12 of 44




                                  Page 12 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 13 of 44




                                  Page 13 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 14 of 44




                                  Page 14 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 15 of 44




                                  Page 15 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 16 of 44




                                  Page 16 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 17 of 44




                                  Page 17 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 18 of 44




                                  Page 18 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 19 of 44




                                  Page 19 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 20 of 44




                                  Page 20 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 21 of 44




                                  Page 21 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 22 of 44




                                  Page 22 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 23 of 44




                                  Page 23 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 24 of 44




                                  Page 24 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 25 of 44




                                  Page 25 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 26 of 44




                                  Page 26 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 27 of 44




                                  Page 27 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 28 of 44




                                  Page 28 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 29 of 44




                                  Page 29 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 30 of 44




                                  Page 30 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 31 of 44




                                  Page 31 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 32 of 44




                                  Page 32 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 33 of 44




                                  Page 33 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 34 of 44




                                  Page 34 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 35 of 44




                                  Page 35 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 36 of 44




                                  Page 36 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 37 of 44




                                  Page 37 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 38 of 44




                                  Page 38 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 39 of 44




                                  Page 39 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 40 of 44




  11
    Mr. Dieter and CDI’s refusal to provide IIT the prior requested accounting is also a breach of
  the Agreement.
                                            Page 40 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 41 of 44




                                  Page 41 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 42 of 44




                                  Page 42 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 43 of 44




                                  Page 43 of 44
Case 1:20-cv-01580-RM-STV Document 1 Filed 06/02/20 USDC Colorado Page 44 of 44




                                  Page 44 of 44
